Deen, Presiding Judge,
dissenting.
As correctly pointed out by the majority opinion, acquittal of one party to a crime does not bar prosecution and conviction of another party. OCGA § 16-2-21, generally; Eades v. State, 232 Ga. 735 (208 SE2d 791) (1974). Also, it seems well settled that evidence of the conviction of the person claimed to have directly committed the crime is admissible in the trial of one who allegedly aided or abetted that principal. See Porter v. State, 200 Ga. 246, 255 (36 SE2d 794) (1946); Douberly v. State, 184 Ga. 577, 578 (192 SE 226) (1937). It strikes this writer that since evidence of a principal’s conviction is admissible at the trial of an alleged aider and abettor, fairness dictates a corollary rule allowing admission of evidence of the principal’s acquittal, for whatever that evidence is worth.
Emphasizing that an acquittal is inconclusive because it “may occur for a myriad of reasons, or for no explicable reason,” the majority concludes that evidence of a principal’s acquittal is irrelevant. Certainly the majority is correct in stating that an acquittal may result because of a number of reasons, but that does not explain away the fact that one of the possible reasons is that in the trial of the principal, the jury found that no crime had been committed. For that reason, although evidence of a principal’s acquittal may not carry much weight because of the “myriad of reasons” for its occurrence, such evidence is not irrelevant. Provided that the jury is instructed as to the relative weight of evidence of a principal’s acquittal, such evidence should be admissible in the trial of an alleged aider and abettor.
Accordingly, I respectfully dissent.
I am authorized to state that Judge Benham joins in this dissent.